J-S42030-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: A.J.G.-B., A MINOR                     IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: J.S., FATHER                       No. 256 WDA 2014


             Appeal from the Order entered January 17, 2014,
       in the Court of Common Pleas of Allegheny County, Orphans’
                     Court, at No(s): TPR 066 of 2013

BEFORE:    PANELLA, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                    FILED NOVEMBER 12, 2014

     J.S. (“Father”) appeals from the order entered on January 17, 2014, in

the Court of Common Pleas of Allegheny County, terminating his parental

rights to A.G.-B. (born in January of 2007) (“Child”), pursuant to 23

Pa.C.S.A. § 2511.1 We affirm and grant counsel’s petition to withdraw.

     This family became known to the Allegheny County Office of Children,

Youth and Families (“CYF”) on March 16, 2011, after Mother was arrested in

the home where she resided with Child in Pittsburgh, Pennsylvania. At the

time of the removal, Father resided in Pittsburgh, Pennsylvania.     At the

dependency hearing, Father testified that he was aware that Mother was

using drugs, was unable to ensure Child’s safety, and testified to using

marijuana. N.T., 1/8/14, at 14-15. Additionally at the dependency hearing,

Father agreed that Child should be placed in maternal grandparent’s care.

Id. at 14. On April 11, 2011, Child was adjudicated dependent. Two weeks

1
 H.R.G.’s (“Mother”) parental rights were terminated on October 16, 2013.
Mother is not a party to this appeal, nor did she file her own appeal.
J-S42030-14


later, Father moved to Florida. Father has not seen Child in the three years

since. Id. at 19.

      On April 13, 2011, CYF created Family Service Plan (“FSP”) goals for

Father.      Id. at 18.   Father’s FSP goals were: (1) to complete drug and

alcohol assessment and make himself available for urine screening; (2) to

contact and cooperate with CYF; (3) to arrange visits and maintain contact

with Child; (4) to take part in a psychological examination. Id. at 17-18.

      On April 8, 2013, CYF filed a petition for the involuntary termination of

Father’s parental rights, pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8)

and (b). The trial court held a hearing on the petition on January 8, 2014.

At the hearing, Latari Mitchell, a family service worker for CYF, and Father

testified.


      On January 17, 2014, the trial court entered its order terminating

Father’s parental rights to Child.       On February 13, 2014, Father filed his

notice of appeal and concise statement of errors complained of on appeal,

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      As     a   preliminary   matter,   Father’s   counsel   seeks   to   withdraw

representation pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Commonwealth v. Santiago, 602 Pa.
159, 978 A.2d 349 (2009).         Anders principles apply to appeals involving

termination of parental rights.      See In re S.M.B., 856 A.2d 1235 (Pa.

Super. 2004).      Anders and Santiago require counsel to: 1) petition the


                                         -2-
J-S42030-14


Court for leave to withdraw, certifying that after a thorough review of the

record, counsel has concluded the issues to be raised are wholly frivolous; 2)

file a brief referring to anything in the record that might arguably support

the appeal; and 3) furnish a copy of the brief to the appellant and advise

him or her of the right to obtain new counsel or file a pro se brief to raise

any additional points the appellant deems worthy of review. Santiago, 602
Pa. at 173-79, 978 A.2d at 358-61; In re Adoption of V.G., 751 A.2d
1174, 1176 (Pa. Super. 2000).                Substantial compliance with these

requirements is sufficient.      Commonwealth v. Wrecks, 934 A.2d 1287,

1290    (Pa.   Super.   2007).     “After     establishing   that   the   antecedent

requirements have been met, this Court must then make an independent

evaluation of the record to determine whether the appeal is, in fact, wholly

frivolous.”    Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa. Super.

2006) (quoting Commonwealth v. Townsend, 693 A.2d 980, 982 (Pa.

Super. 1997)).

       In Santiago, our Supreme Court addressed the briefing requirements

where court-appointed counsel seeks to withdraw representation on appeal:

         Neither Anders nor [Commonwealth v.] McClendon[,
         495 Pa. 457, 434 A.2d 1185 (1981)] requires that
         counsel’s brief provide an argument of any sort, let alone
         the type of argument that counsel develops in a merits
         brief.  To repeat, what the brief must provide under
         Anders are references to anything in the record that
         might arguably support the appeal.

                                    *    *     *


                                        -3-
J-S42030-14


         Under Anders, the right to counsel is vindicated by
         counsel’s examination and assessment of the record and
         counsel’s references to anything in the record that
         arguably supports the appeal.

Santiago, 602 Pa. at 176-177, 978 A.2d at 359-360. Thus, the Court held:

         [I]n the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set
         forth counsel’s conclusion that the appeal is frivolous; and
         (4) state counsel’s reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

      Instantly, counsel filed a petition to withdraw representation.       The

petition states that counsel conscientiously and thoroughly reviewed the

record of the proceedings, and concluded that the appeal is frivolous. The

petition also states that counsel informed Father by United States mail of his

appellate rights.   Application/Petition for Leave to Withdraw Appearance,

filed 4/22/14, at 1. The letter, attached to the petition, advises Father of his

right to raise questions about the jurisdiction of the court and to question

the legality of the trial court’s decision, and of his right to retain new

counsel, proceed pro se, or to raise any additional points that he may deem

worthy of consideration.

      In her Anders brief, counsel provides reasons for her conclusion that

the appeal is wholly frivolous. Fathers’ Brief at 3-5. Counsel also refers to


                                     -4-
J-S42030-14


items in the record that arguably support the appeal. Father’s Brief at 3-5.

Additionally, counsel provides a well-written and detailed summary of the

facts and procedural history of the case, with citation to the record and

relevant law.    Id.   Thus, counsel has substantially complied with the

requirements of Anders and Santiago.      As Father has filed neither a pro

se brief nor a counseled brief with new privately retained counsel, we review

this appeal based on the issues raised in the Anders brief:


      1. Whether the trial court erred in determining [F]ather failed to
         parent [C]hild under section 2511(a)(1)?

      2. Whether the trial court erred in determining that terminating
         [F]ather’s rights would meet [C]hild’s needs and welfare?
Father’s Brief at 1.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the decree must stand.
      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that




                                    -5-
J-S42030-14


the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).         Additionally,

this Court “need only agree with [the trial court’s] decision as to any one

subsection in order to affirm the termination of parental rights.”     In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 581
Pa. 668, 863 A.2d 1141 (2004). Accordingly, as the trial court focused on

sections 2511(a)(1) and (5) in terminating Father’s parental rights, we will

focus on that sections for our review.

      In terminating Father’s parental rights, the trial court relied upon

section 2511(a)(1) and (b) which provide:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     -6-
J-S42030-14



         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    * * *

       (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

      We have conducted a careful review of the briefs of the parties, the

relevant law, the certified record, and the thorough opinion of the Honorable

Kathryn Hens-Greco, dated April 19, 2014.        We conclude that competent

evidence supports the trial court’s termination of Father’s parental rights to

Child under sections 2511(a)(1) and (b). We discern no abuse of discretion

in the court’s termination of Father’s parental rights.    Accordingly, on the

basis of the well-analyzed discussion in the trial court opinion dated March

13, 2014, we affirm the order terminating Father’s parental rights to Child

under sections 2511(a)(1), and (b), and adopt that opinion as this Court’s

own. Additionally, we grant counsel’s petition to withdraw.



                                     -7-
J-S42030-14

     Order affirmed; counsel’s petition to withdraw is granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/12/2014




                                   -8-
Circulated 09/30/2014 04:34 PM
Circulated 09/30/2014 04:34 PM
Circulated 09/30/2014 04:34 PM
Circulated 09/30/2014 04:34 PM
Circulated 09/30/2014 04:34 PM